Citation Nr: 0528847	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  03-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for an acquired 
psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1990 to June 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  The veteran testified before the 
undersigned at a Travel Board hearing in July 2005.  A 
transcript of this hearing is associated with the claims 
folder.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The RO denied service connection for psychiatric 
impairment in a May 1994 rating decision and properly 
notified the veteran, who did not initiate an appeal of that 
decision.     

3.  Evidence received since the May 1994 rating decision 
regarding the veteran's claim for service connection for an 
acquired psychiatric disorder is not cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decision of May 1994 is final.  38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1993); 38 U.S.C.A. § 7105(c) (West 
1991).

2.  New and material evidence has been received since the May 
1994 rating decision to reopen a claim for service connection 
for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability that is proximately due to or 
the result of a service connected disease or injury shall 
also be service connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, may be presumed to have been incurred during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Disorders 
diagnosed more than one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary to consider the patently incredible 
to be credible").

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 44, 630 (codified as amended 
at 38 C.F.R. §§ 3.156(a), 3.159(c)).  These specific 
provisions are applicable only to claims filed on or after 
August 29, 2001.  66 Fed. Reg. At 45,620.  Because the 
veteran's claim was received in January 2002, the amended 
regulations apply.

Analysis

The veteran submitted his original claim for service 
connection for psychiatric impairment in November 1993.  The 
RO denied that claim in a May 1994 rating decision, finding 
that the veteran failed to meet the criteria for a 
psychiatric diagnosis and that any personality disorder the 
veteran may have been suffering from could not be service 
connected because such disorders are not disabilities under 
the law.  Although the RO provided notice of the denial, the 
veteran did not initiate an appeal.  Therefore, the RO's 
decision of May 1994 is final.  38 C.F.R.  §§ 3.104, 20.302, 
20.1103 (1993); 38 U.S.C.A. § 7105(c) (West 1991).    

In January 2002, the veteran filed another claim for a 
psychiatric disorder.  The RO denied this claim by rating 
decision dated in May 2002 finding that the veteran had 
failed to submit "new and material evidence" showing a 
nexus between his psychiatric disorder and his military 
service.  The veteran submitted a Notice of Disagreement 
(NOD) in July 2002 and filed a timely appeal in March 2003.

Upon review of the record, the Board finds that evidence 
received since the May 1994 rating decision is new and 
material.  Specifically, pre-service private treatment 
records dated from March 1987 to June 1987 show that the 
veteran was hospitalized for various psychological disorders 
prior to service to include cyclothymic disorder and 
schizotypal character disorder.  These records show that the 
veteran's psychiatric disorder pre-existed service.  Also, 
various private and VA treatment records dated from February 
1993 to April 2004 show numerous psychiatric disorders 
variously characterized as schizophrenia, dysthymia, bipolar 
disorder, major depressive disorder, and obsessive-compulsive 
disorder.  These records show that the veteran does in fact 
have an acquired psychiatric disorder, other than a 
nonservice-connectable personality disorder.  Such evidence 
is new and material within the meaning of the VA regulations.  
38 C.F.R. §3.156(a).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.


ORDER

As new and material evidence has been received, the claim for 
service connection for an acquired psychiatric disorder is 
reopened.


REMAND

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA shall 
obtain medical examinations or opinions if necessary.  38 
U.S.C.A. § 5103A(d).  Under the VCAA, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service, and the record does not 
contain sufficient information to make a decision on the 
claim.  Id.  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

The claims folder includes several private medical reports 
and VA medical records showing an acquired psychiatric 
disorder.  Such evidence is competent evidence of a current 
disability.  The record also indicates that the veteran's 
psychiatric disorder existed prior to his military service.  
Private medical records dated from March 1987 to June 1987 
show that the veteran was hospitalized for cyclothymic 
disorder and schizotypal disorder.  Service medical records 
dated in September and October 1991 show diagnoses of 
depression, generalized anxiety disorder, and R/O (rule-out) 
atypical depression vs. generalized anxiety disorder.  
Finally post-service medical records show diagnoses of 
various psychiatric disorders less than one year after the 
veteran's discharge from service.  

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current psychiatric disorder, or if 
the veteran's condition was aggravated by service (see 
38 C.F.R. § 3.322 and Wagner v. Principi, 370 F. 3rd. 1089, 
1096 (Fed. Cir. 2004), on remand he should be afforded an 
appropriate VA examination to resolve this matter.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Accordingly, the claim of service connection for an acquired 
psychiatric disorder is 
hereby REMANDED to the RO, via the AMC, for the following 
actions: 

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
to determine whether the veteran's 
current psychiatric disorder was 
aggravated by his military service from 
May 1990 to June 1992.  The claims folder 
must be made available to the examiner 
for review.

The examiner should elicit from the 
veteran his account of the history of his 
psychiatric disorder.  After reviewing 
the records and examining the veteran, 
the examiner is requested to express 
opinions as to the following questions:

?	Was there any increase in the over-
all severity of the psychiatric 
disorder during service from May 
1990 to June 1992, and, if so,
    
?	Was this increase due to the 
natural progress of the 
condition?

The examiner should identify the 
information on which he or she based his 
or her opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
explanations as to all medical 
conclusions rendered.  The examiner's 
attention is specifically directed to the 
pre-service medical records dated from 
March 1987 to June 1987, service medical 
records dated in September and October 
1991, and, post-service medical records 
dated from January 1993 to April 2004.

2.  If the appellant fails to report to 
the scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

3.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
appellant's claims in light of 38 C.F.R. 
§ 3.322 and Wagner v. Principi, 370 F. 
3rd. 1089, 1096 (Fed. Cir. 2004).  If the 
benefit sought continues to be denied, 
the RO should issue a supplemental 
statement of the case (SSOC). Thereafter, 
if appropriate, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
					
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	JOHN C. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


